HON. HARRY W. SEIBERT, JR. Village Attorney, Ballston Spa
This is in response to your letter requesting an opinion as to whether or not the Village of Ballston Spa may promulgate water and sewer rates providing for a special user rate for health related facilities in excess of 50 beds when the only qualifying facility would be operated by the County of Saratoga.
Village Law, § 11-1118, provides in part:
  "The board of water commissioners shall establish a scale of rents for use of water, to be called `water rents', and to be paid at such times and in such manner as the board may prescribe. * * *"
In the case of Tonawanda Board and Paper Co. v City of Tonawanda,198 App. Div. 760 (1921), the Court stated in part:
  "* * * The establishment of rates to be profitable to a private corporation or a municipality operating a water works system must depend upon two elements: (1) The amount of water to be consumed; and (2) the time during which the consumption is to be continued. * * *"
In 12 Opns St Comp, 1956, p 227, it was stated that the board of water commissioners may fix a scale of water rents and classify consumers, provided such classifications are not arbitrary, unreasonable or discriminatory.
From all of the foregoing, we conclude that a village has authority to establish, by contract, higher or lower than normal rates for the water and sewer services for hospital facilities in excess of 50 beds as long as it is based on greater than normal use even though the only facility involved is operated by the county.